DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3, and 10-11 have been amended.  Claims 2 and 6 are cancelled.  Claims 1, 3-5, and 7-16 are pending in the instant application.

Response to Amendment
The Amendments by Applicants’ representative Jun-Hwa Jeong filed on 09/03/2021 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendment to claims 1, 3, and 10-11 obviates the rejections.  The rejections of claims 1, 3-5, and 8-16 are hereby withdrawn.

Conclusions
Claims 1, 3-5, and 7-16 are allowed.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731